Exhibit 99.4 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS 7th Floor, Nan Dao Commercial Building 359-361 Queen’s Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B.Soc., Sc., ACA., LL.B.,C.P.A.(Practising) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our report dated April 11, 2014, with respect to the financial statements ofGreat China Mania Holdings, Inc., for the year ended December 31, 2012 on Amendment No. 1 to Registration Statement on Form S-1 to be filed on or about September 25, 2014. We also consent to the use of our name and the reference to us in the Experts section of the Registration Statement. /s/ Albert Wong & Co. Albert Wong & Co. Hong Kong Dated: September 25, 2014
